Citation Nr: 0719566	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  05-35 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1948 to March 
1952.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in St. Louis, Missouri (RO).


FINDINGS OF FACT

1.  In May 2004, the National Personnel Records Center (NPRC) 
reported that the veteran's service medical records were 
destroyed in the 1973 fire at that facility.

2.  The veteran has a current diagnosis of bilateral hearing 
loss.

3.  The evidence of record does not relate the veteran's 
bilateral hearing loss to his military service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active military service, nor can sensorineural hearing loss 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim for service connection, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to initial 
adjudication of the veteran's claim, letters dated in May 
2004 and July 2004 satisfied the duty to notify provisions; 
an additional letter was sent in May 2006.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Further, the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.

The veteran's VA medical treatment records and identified 
private medical records have been obtained.  38 U.S.C.A. § 
5103A, 38 C.F.R. § 3.159.  Although the veteran provided a 
National Archives Form 13055, Request for Information Needed 
to Reconstruct Medical Data, no service medical records were 
able to be located.  As such, and as noted in the RO's July 
2004 file memorandum, those records are unavailable and are 
presumed to have been destroyed in a fire at the NPRC in 
1973.  As such, there is a heightened obligation to explain 
findings and to carefully consider the benefit of the doubt 
rule in cases such as this.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  However, case law does not establish a 
heightened "benefit of the doubt," only a heightened duty 
of the Board to consider the applicability of the benefit of 
the doubt, to assist the claimant in developing a claim, and 
to explain its decision when the veteran's medical records 
have been lost.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  
Similarly, case law does not lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all the evidence that may be favorable to the 
veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).

The veteran was accorded VA examinations in August 2005 and 
June 2006; an addendum with regard to the latter VA 
examination was sought and obtained in July 2006.  38 C.F.R. 
§ 3.159(c) (4).  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of the case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).   

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
order to establish service connection for the veteran's 
claimed disorders, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

In the case of sensorineural hearing loss, service connection 
may be granted if such disease is manifested in service, or 
manifested to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Impaired hearing is 
considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  

As noted above, the veteran's service medical records were 
reported destroyed by the NPRC in the 1973 fire at that 
facility.  As such, they are not of record.  However, the 
veteran has reiterated the subjective history of his injury, 
and detailed past treatment for it, in numerous 
correspondence to the RO.  To that end, the veteran has 
reported that although his military occupational specialty 
(MOS) in service was that of blacksmith, during his service 
in Korea he also performed duties of a combat engineer, and 
asserts that he was consequently exposed to "combat noise" 
during service.  

As the veteran's service medical records are not associated 
with the claims file and efforts to obtain them have failed, 
there is no objective medical evidence of a hearing 
disability for VA purposes, as defined by 38 C.F.R. § 3.385, 
at any time during active duty service.  Nevertheless, 
service connection for hearing loss can still be established 
if medical evidence shows that a current impaired hearing 
disability is actually due to incidents during service.  
Hensley v. Brown, 5 Vet. App. 155 (1993).  To that end, the 
first diagnosis of bilateral hearing loss of record is noted 
in a February 1998 VA outpatient treatment record.

However, the evidence of record does not show that the 
veteran's bilateral hearing loss is related to service.  To 
the extent that the February 1998 VA outpatient treatment 
record noted above, in which the VA audiologist concluded 
that the veteran's hearing loss was "noise-induced," can be 
considered a nexus opinion, the Board notes that there is no 
evidence that the veteran's claims file was reviewed.  Thus, 
it appears that it would be based on the veteran's reported 
history, and not on the veteran's objective medical history, 
to include his postservice noise exposure.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (a bare transcription of a 
lay history is not transformed into competent medical 
evidence merely because the transcriber happens to be a 
medical professional).  Thus, it cannot be afforded probative 
value for VA adjudicative purposes.

The first VA examination afforded the veteran, conducted in 
August 2005, concluded that the veteran's hearing loss was 
not related to service because there was no evidence of his 
participation in combat, and therefore no evidence of 
exposure to the type of acoustic trauma one would sustain in 
a combat situation.  However, although there is no objective 
evidence that the veteran had a combat MOS, and was thus 
exposed to "combat noise" in service, acoustic trauma can 
be sustained in both combat and noncombat situations.  
Accordingly, the Board cannot afford this opinion much 
probative weight.  

The third medical opinion is contained in the June 2006 VA 
examination report, wherein VA examiner stated that the 
veteran's bilateral hearing loss was not likely related to 
his military service.  Citing the clinical results from the 
audiological evaluation conducted at that time, the examiner 
noted that the veteran's hearing loss was not worse than 
normal aging; most critically, the audiometric configuration 
was not consistent with noise-induced hearing loss.  
Ultimately, the examiner concluded, although the veteran may 
have been exposed to high noise levels during his military 
service, it did not appear to have had a detrimental effect 
on his hearing.  Especially because this examiner's opinion 
affords the veteran the benefit of the doubt as his service 
medical records are unavailable, and considers the veteran's 
objective medical history including his postservice noise 
exposure, the Board concludes that it is the most probative 
opinion of those of record.  While the Board may not ignore a 
medical opinion, it is not error for the Board to favor the 
opinion of one competent medical expert over that of another; 
rather, it is the Board's duty to assess the credibility and 
probative value of evidence, and it may assign greater 
probative weight to one medical opinion than to another.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Because the weight of the evidence of record does not relate 
the veteran's bilateral hearing loss to his military service, 
but rather to the aging process, the preponderance of the 
evidence is against the veteran's claim for service 
connection.  As such, the benefit of the doubt doctrine is 
inapplicable, and the claim must be denied.  See 38 C.F.R. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


